DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura, US 2018/0056693 (hereafter Kimura).

Regarding claim 8, this claim includes the following preamble:  An expansion device for causing expansion of a formation sheet including (i) a base having a first main surface and a second main surface that is on a side opposite to the first main surface and (ii) a thermally expansive layer laminated on the first main surface and containing a binder and a thermal expansion material, the formation sheet having a thermal conversion layer for converting first electromagnetic waves into heat laminated on the second surface or laminated on the thermally expansive layer.  The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case. MPEP 2111.02.  Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. MPEP 2111.02.I.  According to MPEP 2111.02.II, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation.  In this instance, after the recitation of “an expansion device,” the remainder of the claim preamble recites no further structural limitations of the expansion device, but rather provides a description of the material being worked upon by the expansion device.   The material or article worked upon by an apparatus does not impart patentability to the claims. MPEP 2115.   At most, the preamble recitation that the expansion device is for causing expansion of a formation sheet and that the formation sheet has a thermal conversion layer for converting first electromagnetic waves into heat, indicates, but does not positively claim a structure configured to direct electromagnetic waves onto a sheet.  Such structure, an emitter, is positively recited in the body of the claim.  Thus, the preamble is not being treated as a claim limitation. 
	
Regarding the body of claim 8, Kimura teaches an apparatus for creating a three-dimensionally shaped object from a thermally expandable sheet (i.e., an expansion device) (Abstract; Fig. 1 paras [0029]-[0056]).   The expansion device of Kimura includes an emitter that irradiates the formation sheet with the first electromagnetic waves and second electromagnetic waves (unit 4 that forms a three-dimensional image on a thermally expandable sheet 7 by irradiating infrared right (first electromagnetic waves) and visible light (second electromagnetic waves) on the sheet 7 while conveying the sheet (Fig. 1 and para [0043])). The unit 4 includes, inter alia, a control circuit 41, a cooling fan 42, a temperature sensor 43, a lamp heater 44 and a reflection plate 441 (para [0045]).  The lamp heater 44 may be a halogen lamp (para [0046]).  
	The recitation that the second electromagnetic waves cause the binder to become cross-linked, is process language directed to the material being worked upon that does not further limit the structure recited in this apparatus claim.  

	Regarding claim 9, the recitation of wherein the emitter irradiates the formation sheet with the first electromagnetic waves and the second electromagnetic waves from the side where the thermal conversion layer is laminated on the formation sheet, is process language directed to the material being worked upon that does not further limit the apparatus claim.  In order to advance prosecution, it is noted that the unit 4 of Kimura irradiates both the infrared right (first electromagnetic waves) and visible light (second electromagnetic waves) on the sheet 7 from the same location and thus is configured to irradiate both types of radiation onto a same side of a formation sheet. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Toppan Printing Col. Ltd, JP-S56-5651B2 (hereafter Toppan), made of record by Applicant and discussed with reference to the English translation of portions thereof provided by Applicant in the IDS filed July 27, 2021.

claims 1 and 6, Kimura teaches a method of producing a shaped object (Abstract and para [0030] teaching making a shaped object using a thermally expandable sheet) that further includes:
preparing a formation sheet that includes a base and a thermally expansive layer that is laminated on a first main surface of the base (paras [0030], [0057] and [0062] teaching making a forming (i.e., formation) sheet 17 that includes a foamed resin layer (i.e., thermal expansion layer) 72 laminated onto a surface of substrate 71 (i.e., base)), 
the thermally expansive layer (72) containing a binder and a thermal expansion material (para [0064]); 
laminating, onto a second main surface on a side opposite to the first main surface of the base . . .  a thermal conversion layer in predetermined pattern, the thermal conversion layer converting first electromagnetic waves into heat (para [0065] teaching application of electromagnetic wave-thermal conversion layer 74 onto the back surface of the substrate 71 (see Figs. 2A and 2B) using a printing process understood as a type of lamination process that provides the layer 74 in a predetermined pattern, the conversion layer 74 described as containing carbon black that converts visible light and near infrared light (electromagnetic waves) into heat); and 
causing the thermally expansive layer to expand in a pattern that corresponds to the predetermined pattern by irradiating the formation sheet on which the thermal conversion layer is laminated with the first electromagnetic waves (Figs. 2A and 2B and paras [0064]- [0066] teaching irradiation with infrared light (i.e., first electromagnetic waves)).
irradiating the formation sheet with second electromagnetic waves that cause the binder to become cross-linked, although Kimura teaches the use of two types of electromagnetic waves – infrared and visible, at para [0065], Kimura is silent regarding whether the irradiation with one of the electromagnetic waves causes the binder to become cross-linked.  Kimura describes the binder as a thermoplastic resin at para [0064], but does not otherwise provide details of the materials included in the binder resin.
Toppan teaches a process of making a foam structure having an uneven surface (see Figs 1-3) wherein a resin layer having a foaming agent 2 expands during heating (page 1, first paragraph).  Toppan teaches its foaming agent 2 “may be any common layer that is formable by a foaming agent thereof during heating and of which melting point or viscosity during melting is increased by crosslinking of a reactive plasticizer.”  Ultraviolet radiation (i.e., second electromagnetic waves) causes the crosslinking (page 1, second and third paragraphs).  Printed PVC ink patterns provide a screening effect so that on non-printed portions, crosslinking is progressed the most, resulting in the most suppressed expansion of the foam during the subsequent heat foaming step (page 1, third and fourth paragraphs). In an example set forth at page 2 of the translation, a polyvinyl chloride (PVC) plastisol  composition is described for application to a wallpaper lining paper that includes a PVC paste, a foaming agent (AC), two phthalate plasticizers (DOP and DBP), an acrylate ester (TMPTA), a photo-polymerization catalyst (BEE) and a stabilizer.  A process of Toppan included ultraviolet irradiation followed by foaming in a heated oven (page 2, final paragraph).  

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Kimura to include cross-linkable materials in the thermoplastic binder of Kimura, and initiate cross-linking via ultraviolet radiation as taught in Toppan as a way in which to control melting point or viscosity during melting of the reactive binder, thus providing the advantage taught in Toppan of further control over the expansion of the thermally expansive layer during a subsequent heat expansion step. 

Regarding claims 2 and 3, Toppan teaches the use of a photopolymerization catalyst (i.e., polymerization initiator), benzoin ethyl ether (BEE) (page 2, first full paragraph).  As discussed above in the rejection of claim 1, the “binder” of Toppan is understood as including the plasticizers (DOP and DBP) and TMPTA.  Thus, the ratio of BEE is 1.2% by weight with respect to the binder, falling within the range recited in claim.  If only TMPTA is considered a binder, the ratio of BEE to TMPTA is 4.7 wt.%, also falling within the range recited in the claim.

	Regarding claim 4, Kimura teaches a thermoplastic resin binder at para [0064]).  

Regarding claim 5, Kimura teaches the application of infrared radiation onto the side where the thermal conversion layer (carbon black) is irradiated (para [0043]). .  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Toppan as applied to claim 1 and further in view of Ushigome et al., US 2017/0334214 (hereafter Ushigome).   
Kimura in view of Toppan is silent as to a step of laminating a color ink onto the thermally expansive layer.  
	Ushigome at Fig. 10 and paras [0067]-0078] teaches a method of forming a structure illustrated at Figs. 9A-9B and discussed at paras [0060]-[0066].  The structure of Ushigome includes a base material 101, foaming resin layer 102, an ink receiving layer 103 on the thermally expansive foaming resin layer 102 and color ink layer 105 on the ink receiving layer 103.  Electromagnetic wave heat conversion layers 104 and 106 may be applied to respective foaming resin and base sides of the structure and the structure is irradiated with electromagnetic waves at both back and front surfaces (Fig. 10).  Ushigome further teaches that depending upon the material being used as the conversion layer, the electromagnetic waves of wavelengths that are in an infrared, visible or ultraviolet region may be used (para [0078]).  
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of making a wallpaper discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim 8 and further in view of Ushigome.   
Kimura is silent as to its device being configured to emit ultraviolet light.  Like Kimura, Ushigome, teaches apparatus for irradiating and expanding a sheet material by heating (Abstract and discussion of Ushigome in the rejection of claim 7 above that is incorporated by reference herein), and teaches an embodiment wherein electromagnetic waves of near-infrared region and a visible light region, for example, are irradiated onto a sheet when carbon black is used in a conversion layer (para [0078]).  Ushigome further teaches that if material other than carbon black is used for  conversion layers, other wavelengths, such as ultraviolet wavelengths may be used (para [0078)].  Thus, Ushigome necessarily also teaches apparatus capable of emitting waves in the ultraviolet, visible light and infrared regions. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus of Kimura to include in its photo-irradiation unit, a device capable of emitting ultraviolet light for the .   

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim 8 and further in view of Takada et al., US 2006/0210785 (hereafter Takada) and Ushigome.
Kimura, Fig. 1 teaches its irradiation device 4 mounted in a box, understood as a frame/cover (i.e., anything that is on top or in front of something), a lamp 44, a reflection plate 441 and a fan 42 positioned above the plate 441 (para 0046]).  It is noted that the plate 441 can also be understood as including a first portion that arches over and covers a top of the lamp 44 and a second or front portion that is mirror-like (i.e., surface for reflecting light) with the lamp 44 being positioned above the second, mirror-like portion of the plate (Fig. 1 and para [0046]).  Kimura teaches the use of a halogen lamp (para [0046]) and is silent as to using any other types of lamps.  Thus, Kimura is silent as to the recitation of a xenon lamp.  
Takada teaches methods and apparatus for making a foam sheet (Abstract).  Takada teaches that its foamable composition may be prepared by curing with ultraviolet ray irradiation and that ordinary examples of ultraviolet lamps include halogen lamps and xenon lamps (para [0134]).  As discussed above in the rejection of claim 10, that is incorporated herein, Ushigome teaches using ultraviolet light for the process of sheet expansion, depending upon the material being used as the thermal conversion layer.
discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim 8 and further in view of Ushigome and Dongguan Rising Star Vacuum Plating Plastic MFG LTD, CN 202263702U (hereafter Rising Star) published June 6, 2012 and discussed with reference to the attached machine translation thereof.   
Regarding claim 12, as discussed in the rejection of claim 11 above, incorporated by reference herein, Kimura teaches an emitter with a lamp, a covering, a reflection plate and fan as recited in the claim.  As discussed in the rejection of claim 10 above, also incorporated by reference herein, it would have been obvious to one of ordinary skill in the art to include apparatus for emitting ultraviolet rays in the apparatus of Kimura that already includes apparatus for emitting visible light and infrared radiation, for the advantage of expanding the usefulness of the apparatus to processing materials other than those that include carbon black.  However, Kimura in view of Ushigome does 
Rising Star teaches an infrared/ultraviolet curing machine (para [0002]) useful for curing materials on thin products (i.e., sheets), which Rising Star states is energy-saving, long-lived and can cure inks, paints and adhesives (para [0010]), without changing the process flow of the processing equipment (para [0022]).  Embodiments according to Rising Star provide different configurations of a plurality of infrared and ultraviolet lamps (see Figs. 1-7 and different configurations of ultraviolet lamps 2 and infrared lamps 3 arranged on a base 1 at different intervals).  The embodiments of Rising Star further include fans 5 and radiators 4 (i.e., reflection plates) (paras [0033], [0037], [0039], [0040]), with relative movement of the light source with respect to the object being cured (para [0041]).  Arrangements with more or fewer ultraviolet and infrared lamps may be used depending upon the process and lamps may be turned on or off as desired (see embodiment described in paras [0042]-[0043]).    
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus of Kimura having a single lamp by replacing such lamp with the plurality of infrared and ultraviolet lamps configured according to arrangements taught by Rising Star for the advantage of improved control over any curing process performed by the apparatus Kimura, as well as the further advantages of energy savings and long life taught by Rising Star.  

	Regarding claim 13, Rising Star teaches the inclusion of a controller at para [0040]), capable of starting the entire device and signal processing of individual 
It is noted that the recitation of wherein the controller causes the infrared lamp and the ultraviolet lamp to start emission in order of the ultraviolet lamp and the infrared lamp and causes stoppage of emission in order of the ultraviolet lamp and the infrared lamp is process of use language that does not further limit the structure recited in the claim.  However, as set forth above, Rising star teaches a controller having the capability of performing such process steps.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CYNTHIA L SCHALLER/Examiner, Art Unit 1746